Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This communication is a notice of allowability in response to the previous office action response. Claim(s) 1-5, 7-12, 14-18, and 20.

Response to Arguments
Claim Interpretation
	Applicant’s arguments, see page 11, filed on February 03, 2021, with respect to Claim 9 have been fully considered and are persuasive. The 35 USC §112(f) has been withdrawn. 

Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 11, filed on February 03, 2021, with respect to Claim(s) 1-5, 7-12, 14-18, and 20 have been fully considered and are persuasive. The 35 USC §112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see page(s) 12-17, filed on February 03, 2021, with respect to Claim(s) 1-5, 7-12, 14-18, and 20 have been fully considered and are persuasive. The 35 USC §103 rejection has been withdrawn.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 9, and 14 is distinguished from the prior art.
Barber et al. (US 2016/0275441). Barber et al. teaches a computing entity that will provide and receive signals via NFC as the device comes within inches or centimeters. The connected shipments will then provide shipment address information to the computing entity. Barber et al., further, teaches that the carrier server will generate shipment profiles after receiving data on one or more shipments and the shipment identifier.  However, Barber et al., doesn’t explicitly teach determining a current location of the computing device, which, the system will use to determine a ship from location based on that computing device and the item location. Barber et al., also, doesn’t explicitly teach taking all three of the ship from location, shipment identifier, and a portion of the requested shipment data to create a shipment profile
Reblin (US 8,936,192). Reblin teaches a user device that will be able to store shipment information based on the scanning product RFID tags. The user’s device will be able to then transmit the product information to a delivery center. However, Reblin, doesn’t explicitly teach determining a current location of the computing device, which, the system will use to determine a ship from location based on the computing device and the item location. Reblin, also, doesn’t explicitly teach that the ship from 
Stern et al. (US 2010/0201488). Stern et al. teaches a handheld portable RFID reader that can receive an interrogation signal from RFID tag(s) on items. The signal will be received as the RFID reader approaches within a certain range of the items. Stern et al., further, teaches that the signal will provide tag identification, which, the information will be transmitted to a server for maintaining the item information. However, Stern et al., doesn’t explicitly teach determining a current location of the computing device, which, the system will use to determine a ship from location based on the computing device and the item location. Stern et al., also, doesn’t explicitly teach that the ship from location, shipment identifier, and a portion of the requested shipment data will be transmitted to the carrier system for creating a shipment profile. 
“UPS Puts RFID To The Test,” InformationWeek, November 23, 2004, (hereinafter UPS). UPS teaches placing RFID tags on packages, which, are used in their Worldship program to help tack packages across the country. UPS, further, teaches generating specialized shipping tags for tracking packages. However, UPS, doesn’t explicitly teach determining a current location of the computing device, which, the system will use to determine a ship from location based on the computing device and the item location, see page 2. UPS, also, doesn’t explicitly teach that the ship from location, shipment identifier, and a portion of the requested shipment 
	Dependent Claim(s) 2-5, 7-8, 4 and 6-10, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1, 9, and 14 due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628